—In a proceeding pursuant to Family Court Act article 6, nonparty Gabriele, Scagluso & Kuhn, L. L. P., appeals from an order of the Family Court, Suffolk County (Trainor, J.), dated September 11, 1998, which directed them to continue to provide legal services to the respondent as her attorneys in the proceeding.
Ordered that the order is affirmed, with costs.
While an attorney will be permitted to withdraw from employment where a client refuses to pay reasonable fees, there may be circumstances in which a court may properly compel an attorney to continue to represent a client who is in arrears *481(see, Kay v Kay, 245 AD2d 549; see also, Galvano v Galvano, 193 AD2d 779). Under the circumstances here, the Family Court did not improvidently exercise its discretion in directing the appellant to provide legal services to the respondent. Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.